Citation Nr: 0627674	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  04-16 020	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Sioux Falls, South Dakota


THE ISSUE

Entitlement a disability rating in excess of 10 percent for 
tinnitus, to include on the theory that the initial rating 
decision was tainted by clear and unmistakable error in not 
assigning separate compensable ratings for tinnitus in the 
right and left ears.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel





INTRODUCTION

The veteran served on active duty from December 1952 to 
November 1954.

Service connection for tinnitus was granted in a November 
1998 rating decision, and a 10 percent disability rating was 
assigned effective in July 1998.

This appeal arises from a February 2003 decision which held 
that the November 1998 decision was not tainted by clear and 
unmistakable error in the assignment of a single 10 percent 
disability rating for tinnitus and also held that the current 
10 percent rating must be continued.  


FINDINGS OF FACT

1.  In the November 1998 rating decision, the RO properly 
applied the law in effect at the time to the facts as they 
were known at the time.

2.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260 in 1998 and presently.  


CONCLUSIONS OF LAW

1.  The November 1998 rating decision was not tainted by 
clear and unmistakable error.  38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105(a) (2005).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (1998-2005); Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has requested an increased evaluation for 
tinnitus, specifically a 10 percent evaluation for each ear, 
effective as of the original grant of service connection, 
based on a theory of clear and unmistakable error in the 
original rating assigned.  The RO denied the veteran's 
request because under Diagnostic Code (DC) 6260 there was no 
provision for assignment of a separate 10 percent evaluation 
for tinnitus of each ear in 1998 and there is no such 
provision presently.  

Previous determinations which are final and binding, 
including decisions of service connection and degree of 
disability will be accepted as correct in the absence of 
clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a).  In Thompson v. Derwinski, 1 Vet. App. 
251 (1991), the Court held that a difference of opinion as to 
the facts or a disagreement with the original rating and its 
interpretation of the facts is not the type of administrative 
reversible error contemplated under 38 C.F.R. § 3.105(a).  

The Court has stated that "[c]lear and unmistakable error is 
an administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  It 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  A claimant must 
assert more than a disagreement as to how the facts were 
weighed or evaluated.  Russell v. Principi, 3 Vet. App. 310 
(1992).  "To prove the existence of [clear and unmistakable 
error] as set forth in § 3.105(a), the claimant must show 
that an outcome-determinative error occurred, that is, an 
error that would manifestly change the outcome of a prior 
decision."  Bustos v. West, 179 F.3d 1378, 1380 (1999).  

As noted above, the RO granted service connection for 
tinnitus in a November 1998 rating decision and assigned a 10 
percent disability rating at that time.  The veteran did not 
appeal this decision and it thus became final one year after 
he was notified of the decision.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.

In order to determine whether the November 1998 rating 
decision contained clear and unmistakable error, a review of 
the law and evidence which was before the rating board "at 
that time" must be undertaken.  See 38 C.F.R. § 3.104(a).  
"A determination that there was 'clear and unmistakable 
error' must be based on the record that existed at the time 
of the prior...decision."  Russell, supra at 314.  In other 
words, the Board cannot apply the benefit of hindsight to its 
evaluation of the rating board's actions in 1998 in 
determining whether clear and unmistakable error existed.

In 1998, the regulatory rating schedule provided a 10 percent 
disability rating for service-connected tinnitus which was 
"persistent as a symptom of head injury, concussion or 
acoustic trauma."  38 C.F.R. § 4.87a, Diagnostic Code 6260 
(1998).

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

Thus, the 1998 and 2002 versions of the rating schedule 
pertaining to the evaluation of tinnitus, which are at issue 
here, have been interpreted by the Federal Circuit as 
standing for the proposition that a single 10 percent 
disability rating is to be assigned for tinnitus affecting 
both ears.  Such precedent is legally-binding upon the ROs 
and the Board, as lower adjudicative bodies.

The facts of the veteran's 1998 claim are not in dispute as 
the evidence showed the veteran had tinnitus.  It is the RO's 
interpretation of the law which is challenged by the veteran 
and his representative.  However, as noted above, the RO's 
interpretation of the law as allowing only for a single 
10 percent disability rating, has been upheld by the Federal 
Circuit.  The Board therefore finds that the RO properly 
applied the law in effect at the time to the facts of the 
veteran's claim.

Currently, the veteran's service-connected tinnitus has been 
assigned the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  The VA's 
interpretation of the 2002 version of the tinnitus rating 
criteria has been upheld by the Federal Circuit.  As there is 
no legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear, the veteran's appeal 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The provisions of the Veterans Claims Assistance Act of 2000 
have no effect on an appeal where the law, and not the 
underlying facts or development of the facts, are dispositive 
in a matter, to include claims of clear and unmistakable 
error in a prior, final rating decision.  Manning v. 
Principi, 16 Vet. App. 534, 542-543 (2002); Parker v. 
Principi, 15 Vet. App. 407 (2002).


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.  




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


